Citation Nr: 0806698	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  02-10 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Allan T. Fenley, Attorney at 
Law


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel



INTRODUCTION

The veteran had active service from March 1964 to April 1966.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Columbia South Carolina.  Jurisdiction over the claims folder 
was subsequently transferred to the RO in Winston-Salem, 
North Carolina.

When this case was most recently before the Board in May 
2007, it was remanded for additional development.


FINDINGS OF FACT

1.  The impairment from the veteran's PTSD more nearly 
approximates occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks than reduced reliability and productivity.

2.  The veteran's service-connected disabilities are not 
sufficient to preclude him from securing or following 
substantially gainful employment consistent with his 
education and industrial background.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 30 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2007).

2.  The criteria for a total rating based on individual 
unemployability due to a service-connected disabilities have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased disability rating for his 
service-connected PTSD.  He is also seeking a TDIU.  The 
Board will initially discuss certain preliminary matters, and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he should submit any pertinent evidence in his 
possession, by letters mailed in January 2005 and June 2007, 
after its initial adjudication of the claims.  Additionally, 
a June 2007 letter provided the veteran with the requisite 
notice with respect to the initial-disability-rating and 
effective-date elements of his claims.  Following provision 
of the required notice and completion of all indicated 
development of the record, the originating agency 
readjudicated the veteran's claims in an October 2007 
supplemental statement of the case.  There is no indication 
or reason to believe that any ultimate decision of the RO on 
the merits of the claims would have been different had 
complete VCAA notice been provided at an earlier time.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) recently found that VA's notice 
letters in claims for increased ratings were insufficient if 
they did not detail criteria for higher ratings with some 
level of specificity.  See Vazquez-Flores v. Peake, No. 05-
0355 (U.S. Vet. App. January 30, 2008).  Because the notice 
letters to the veteran only generally requested that he 
submit evidence showing that his service-connected PTSD had 
worsened, the letters are defective under Vazquez-Flores.  
The Board finds, however, that the veteran is not prejudiced 
by receiving only general notice at the outset of his claim 
process because he was subsequently advised of the specific 
diagnostic code criteria and he has shown actual knowledge of 
the criteria necessary to substantiate his claim.  
Specifically, the veteran has participated in the appeals 
process and presented written statements explaining how his 
service-connected disability has worsened.  Hence, he has 
demonstrated his understanding of the evidence needed to 
substantiate his claim.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA and private medical records have been obtained.  
Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate either claim.  The Board is also 
unaware of any such outstanding evidence.  Therefore, the 
Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claims.

Legal Criteria

Increased Disability Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2007).

TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  

A finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2007).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2007).

Analysis

Increased Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected PTSD.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  In this regard the 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

With the exception of eating disorders, all mental disorders, 
including PTSD, are rated under the General Rating Formula 
for Mental Disorders.  See 38 C.F.R. § 4.130.

Under the General Rating Formula for Mental Disorders, a 30 
percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

In this case, as will now be discussed, the evidence 
demonstrates that the occupational and social impairment from 
the veteran's PTSD most nearly approximates occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks contemplated by the 
assigned 30 percent rating.

The evidence is not consistent with circumstantial, 
circumlocutory, or stereotyped speech.  The veteran's speech 
has consistently been described as normal.  On VA examination 
in June 2004, the veteran's speech was described as normal in 
rate and tone, with good grammar and vocabulary.  The 
examiner also noted that the veteran was spontaneous and 
logical and not inhibited or vague.  Additionally, he was not 
tangential and he gave goal directed answers and communicated 
well with no pressured speech, flight of ideas or loose 
associations.  Similar findings were noted on the September 
2007 VA examination which disclosed that the veteran's speech 
was within normal limits of volume, rhythm, and articulation 
and that his thinking was relevant and well organized.

The evidence is not consistent with panic attacks more than 
once a week.  Indeed, the evidence does not support a history 
of panic attacks.  Panic is not defined in the rating 
schedule, but is generally defined as "acute, extreme anxiety 
with disorganization of personality and function."  Dorland's 
Illustrated Medical Dictionary 1220 (28th ed. 1994).  Panic 
attacks were not reported on VA examination in October 2001 
or September 2007.  During the veteran's June 2004  VA 
examination he described a history of nightmares in which he 
awakes in a state of panic and anxiety with sweating and 
palpitations.  The veteran's description of random panic 
attacks after awaking from a nightmare does not rise to the 
level of panic attacks which occur more than once a week, nor 
does it meet the above described definition of panic attacks.

With respect to impairment of short-and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks), there is some evidence indicative of 
short-term memory impairment, although not all of the 
evidence shows this.  On VA examination in October 2001, the 
VA examiner reported that the veteran's remote and recent 
memory was good.  During the September 2007 VA examination, 
the examiner found the veteran to have intact recent and 
remote episodic memory, as well as recall of historical 
information and awareness of current events.  It was also 
noted that he was mildly impaired on a short term learning 
test, recalling two of four words after a ten minute delay 
and recalling four of four words with cueing.  These findings 
are consistent with the criteria for a 30 percent rating, 
rather than a 50 percent rating, since the short-term memory 
impairment is only mild and long-term memory is intact.  

The evidence is not consistent with impaired judgment.  On VA 
examination in October 2001 the veteran's insight and 
judgment were found to be adequate along with intellectual 
capacity.  On VA examination in June 2004 it was noted that 
his judgment was good, his insight was fair, and his 
intelligence was average and VA examination in September 2007 
again found is judgment to be good.  

With respect to difficulty in understanding complex commands, 
there are no specific findings consistent with these 
criteria.  In terms of impaired abstract thinking, on VA 
examination in September 2007, the examiner reported that the 
veteran's thinking was relevant and well organized and his 
verbal abstract reasoning appeared good.

The evidence is supportive of some disturbances of motivation 
and mood.  In this regard, the Board notes that at the 
October 2001 VA examination, his mood was described as tense 
and he denied suicidal or homicidal ideations as well as 
delusions, hallucinations, ideas of reference, or 
suspiciousness.  On VA examination in June 2004 he was found 
to be depressed with psychomotor retardation and was very 
anxious.  During the September 2007 VA examination he 
presented with a great deal of underlying sadness and was 
frequently tearful.  He described his mood as "good" when 
with his children, but otherwise he was "kind of like 
uptight."    

The evidence is not consistent with difficulty in 
establishing effective work and social relationships.  In 
terms of social functioning, the veteran reported to the 
September 2007 VA examiner that he enjoys spending time with 
his children playing in the pool, on the trampoline, walking 
on trails and going to different parks and natural places.  
He noted that when he took his children to amusement parks 
and state fairs he tried to go early in the morning to avoid 
the more crowded times.  He also reported that he had friends 
he liked to play golf with but he did not go out to 
restaurants with them.  He also indicated that he spoke daily 
with his mother who lived out of state and periodically drove 
to visit her.  During the June 2004 VA examination it was 
noted that he married his third wife in 1990 and at the time 
of the examination they were still together.  

In terms of occupational functioning, at the September 2007 
VA examination, the veteran reported that he formerly worked 
as a postal employee and he disliked his job but he was 
determined to "last until retirement."  He retired in 2000 
and felt this was good because he could now spend more time 
with his children.  He reported that he currently had a job 
which he enjoyed whereby he cut grass on a nine hole golf 
course.  He engaged in minimal interaction with one other 
employee on the golf course.  He has not been deemed 
unemployable by a VA examiner due to his symptoms of PTSD.  
Specifically, during the September 2007 evaluation it was 
noted that the veteran was able to maintain paid employment 
within narrow parameters, which include the need to have a 
great deal of autonomy and isolation and to calm himself with 
alcohol.  

Finally, the Board finds that the evidence is not consistent 
with flattened affect.  On VA examination in October 2001 his 
affect was described as appropriate.  While evaluating his 
affect at the June 2004 VA examination it was noted that he 
was anxious, withdrawn, irritable, and isolated himself from 
others.
 
In sum, there is very little evidence of symptoms in excess 
of those contemplated by the assigned rating of 30 percent. 

The Board has also considered the Global Assessment of 
Functioning (GAF) scores assigned by various examiners.  GAF 
scores correspond to a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health- illness." See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 
Vet. App. 266, 267 (1996) [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), p. 32].

A GAF score of 53 was reported on the most recent VA 
examination in September 2007.  A score of 55 was reported in 
October 2001 and a score of 40 was reported in June 2004.  
Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Id.  This score is generally consistent with 
the objective findings.  

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  Id.  The Board notes that the June 
2004 report, which notes a GAF score of 40, contains 
virtually identical findings as the recent September 2007 VA 
examination report, which notes a GAF score of 53.  The June 
2004 report provides little detail as to how the score was 
assigned.  It is accordingly found to be less probative than 
the VA examination reports discussed above.

In determining that a disability rating in excess of 30 
percent is not warranted, the Board relies both on the 
veteran's statements, and those of his spouse, and on the 
medical evidence of record.  As to the former, neither the 
veteran nor his spouse appears to endorse symptoms of the 
overall severity required for a 50 percent rating.  

The Board has considered whether there is any other schedular 
basis for granting the veteran's claim but has found none.  
Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher rating.  See Hart v. Mansfield, 
No. 05-2424 (U. S. Vet. App. Nov. 19, 2007); Fenderson v. 
West; 12 Vet. App. 119 (1999).

For the reasons stated, the Board finds that a preponderance 
of the evidence is against the claim.

TDIU
  
In addition to the veteran's PTSD, discussed above, for which 
a 30 percent is assigned, service connection is currently in 
effect for residuals of a shell fragment wound of muscle 
group VII, currently evaluated as 10 percent disabling; 
moderately disfiguring scars of the face, currently evaluated 
as 10 percent disabling; tender scars of the face, currently 
evaluated as 10 percent disabling; and a scar of the right 
arm, evaluated as 10 percent disabling.  The current combined 
disability rating is 50 percent, effective August 21, 2000.  
Therefore, he does not meet the minimum schedular criteria 
for a total rating based on unemployability as required by 38 
C.F.R. § 4.16(a).  

Extra-schedular Consideration

The Board has considered whether the veteran's claim should 
be referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  Ordinarily, the 
VA Schedule will apply unless there are exceptional or 
unusual factors which would render application of the 
schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extra- 
schedular disability rating is warranted upon a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

The record reflects that the veteran has not required 
frequent hospitalizations for any of his service-connected 
disabilities.  The veteran has been retired for 8 years  from 
his previous employment as a postal employee and currently 
works mowing the lawn of a nine hole golf course.  A 
disability rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment.  
Van Hoose v. Brown, 4 Vet. App. 361.  The combined evaluation 
for the veteran's service-connected disabilities is currently 
50 percent.  There is no indication during any portion of the 
period on appeal that the manifestations of the veteran's 
service-connected disabilities were in excess of those 
contemplated by the schedular criteria.

The Board notes that the September 2007 examiner stated that 
the veteran is employable, though his options for employment 
were limited due to his need for isolation and his need to 
calm himself with alcohol.  The examiner did not identify any 
factor that would render application of the schedule 
impractical.  Therefore, the Board believes that application 
of the rating schedule is practicable in this case.   
Accordingly, the Board concludes that referral of this case 
for extra-schedular consideration is not in order.



							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD 
is denied.

Entitlement to a TDIU is denied.




____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


